COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-392-CR


TANEESHA JANELLE GREEN                                            APPELLANT
                                        V.
THE STATE OF TEXAS                                                      STATE
                                    ----------
           FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY
                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------
      We have considered the appellant's “Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 14, 2010




      1
           See Tex. R. App. P. 47.4.